The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: June 12 2019


                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION


 In Re:                                             )      Case No. 19-31520
                                                    )
 Christopher J. Windsor                             )      Chapter 13
                                                    )
 Debtor.                                            )
                                                    )      JUDGE JOHN P. GUSTAFSON

                                       ORDER OF DISMISSAL
          This matter came before the Court for Hearing on June 11, 2019, on the Court’s Order to Show
Cause [Doc. #12] for the failure of the Debtor to file the balance of schedules and a Chapter 13 Plan. No
appearance was made by or on behalf of the Debtor. Counsel for the United States Trustee was present at
the hearing via telephone.
          On May 14, 2019, Debtor, proceeding pro se, commenced this Chapter 13 case by filing his
petition.    Missing from the filing were Schedules A/B-J, Statement of Financial Affairs, Means Test
Calculation Form, Summary of Schedules, Summary of Assets and Liabilities, Certificate of Credit
Counseling, Employee Income Records and a Chapter 13 Plan. Such filings are permitted by the
applicable rules, with the missing documents to be filed within 14 days. 11 U.S.C. § 521(1); Fed. R.
Bankr. P. 1007(b) and (c).
          On May 29, 2019, this Court entered an Order to Show Cause as to why this Chapter 13 Case
should not be dismissed for want of prosecution, as the required documents had not been filed [Doc.



                                                   1
19-31520-jpg       Doc 16     FILED 06/12/19     ENTERED 06/12/19 13:22:39          Page 1 of 2
#12]. The Court’s Order gave Debtor until no later than, June 10, 2019 by 4:00 p.m., to file all of the
above named documents, or appear at the hearing on June 11, 2019, and show cause as to why this case
should not be dismissed. A review of the Court’s record for this case reflects that as of the date of this
Order, nothing has been filed in response to the Court’s Order to Show Cause, nor did the Debtor appear
at the scheduled hearing and show cause.
        Debtor filed along with this case, an Application to pay filing fee in installments [Doc. #4]. The
Application will be denied and the $230.00 filing fee balance is due in full. Debtor shall not be permitted
to commence another case under any chapter of title 11 unless and until the $230.00 filing fee due from
this case is paid.
        Debtor having failed to prosecute this case in accordance with the Bankruptcy Code and Rules of
Bankruptcy Procedure, cause exists for dismissal of this case.
        THEREFORE, good cause appearing,
        IT IS ORDERED that Debtor’s Chapter 13 case shall be, and hereby is, DISMISSED; and
        IT IS FURTHER ORDERED that the Debtor shall pay the $230.00 filing fee balance due in
this case, absent which she shall not be permitted to commence another case under any chapter of title
11 unless and until the $230.00 fee is paid.
        IT IS FURTHER ORDERED that the Clerk, U.S. Bankruptcy Court, serve a notice of this
Order of Dismissal upon Debtor, the Chapter 13 Trustee, and all creditors and parties in interest
                                                    ###




                                                    2
19-31520-jpg         Doc 16   FILED 06/12/19      ENTERED 06/12/19 13:22:39            Page 2 of 2
